Title: Virginia Delegates to Thomas Jefferson, 17 April 1781
From: Virginia Delegates
To: Jefferson, Thomas


Sir,
Philada. April 17th 1781.
The inclosed resolution of Congress answers your Excellency’s letter of the 26th ulto., relating to the appointment of Col: Davies to the War Office of Virginia. You will observe that it determines his rank in the Army alone, to be the bar to his acceptance of a civil office. Should Col: Davies be willing to give up that, and his place be supplied by one of the supernumerary Colonels, So that no additional expence would accrue to the United States, Congress we beleive would not hesitate to let him retire, without forfeiting any of the emoluments to which he is at present entitled. General McDougal was lately appointed by Congress to a civil Office under the like circumstances with Col: Davies, and as he did not chuse to part with his rank in the Army, the appointment was annulled.
We have been favored with your Excellency’s two letters of the 6th & 7th instant. The steps already taken by us & of which you will have been informed, will, we flatter ourselves accomplish your wishes with regard to the Refugees taken on board the Romulus.
Your Excellency will also have seen, by our late letters, that we have not been unmindful of the distressed state of Virga., for want of the stores lately brought hither by the French Frigate. We wish however, that our efforts to foward them had been more successful. Our first plan for the purpose, was the one suggested by your letter. The probable emptiness of your Treasury, and the impossibility of our making our requisite advance to the Waggoners here, led us to substitute the other plan of placing the Stores in the Quarter Masters Channel, and procuring from Congress a warrant for the money necessary for the purpose. He at the same time engaged the attention of Colo. Febiger to the business, who has been very alert in expediting the supplies for the Southern Service. Notwithstanding these precautions we have the mortification to find, that the stores are not yet on their way. Since the receipt of your letter, we have determined to recur to our first plan.
The Q. Master & Colo. Febiger assure us that every exertion shall be used to execute it. They say however, it will be several days, before the waggons can possibly be on the road. According to an estimate of the Q. Master, we shall be obliged to draw on your Excellency for near £500 specie or, as much paper as will be equal to it, at the current exchange, to be paid on the arrival of the waggons. The only paper they will receive is the old Continental bills. The Exchange here is 150 for 1; and the depreciation progressive. Your Excellency’s other requests relating to the debts left by Col: Finnie in his department, and the accommodation of Mr. Ross with funds in this place, shall have all the attention we can give them.
The Extract of a letter from Genl: Washington, herewith enclosed, contains all the Authentic information received since our last, on the subject of another embarkation from N. York. For some days of late the report has died away into a general disbelief. Some persons just come out of N. York have revived it, with this variation, that it has a Southern object.

We are extremely concerned to inform your Excellency, that the detachment of the Pennsylvania Line, on which our expectations have been so long fixed, are still detained by the want of money. Every expedient within our invention has been tried, without avail, to remove the obstacles to their march; and we have no encouragement that the resources of the State will put them in motion, in less than 8 or 10 days, at the nearest. The detachment under the Marquis de la Fayette, is, we understand, again moving Southward. but we have great reason to apprehend, that the general cause of our embarrassment will at least retard their progress. The Extract above referred to, will give an idea, how far the Commander in Cheif is likely to be in a condition to spare other detachments from the Troops immediately under him. By a return lately transmitted to Congress, it appears that he had not rec’d five hundred effective recruits from all the States whose levies were assigned to the Northern Department.
It is pretty certain we believe that the British fleet under Arbuthnot is arrived at N. York from Chesapeak. That of our Ally has certainly returned into N. Port.
On receipt of yr: Excellency’s letter of the 8th ult: respecting a plan to be concerted with the States of Maryland & Delaware, for the transportation of supplies to the Southward, we communicated the matter to the Delegates from those States, but they have never been furnished with any power or instructions relative to it.
The Acts of this State, taking off the embargo, are under the same cover with this.
We have the honor to be, with sentiments of the highest respect,
Yr: Excellency’s obt and hble Servants
[James Madison Junr.][Theok: Bland][M. Smith]
